United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 18, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 06-20595
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JAIME SOLIS-CAMPOZANO,
                                       Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                          USDC No. 4:06-CR-75
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jaime

Solis-Campozano has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue for appeal.     Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.